DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 1/08/2021, wherein claims 1-30 are pending, of which, claims 1-9 and 21-30 remain withdrawn and claims 10-20 are under consideration.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,796,388 B2 to Layman in view of Menoret et al., Macromolecules 2003, 36, 5988-5994 and Klusener et al., Angew. Chem. Int. Ed. Engl. 25 (1998) No. 5, 465-466, for the reasons set forth in the Office action dated 9/08/2020.
Response to Arguments
Applicant's arguments filed 1/08/2021 have been fully considered but they are not persuasive. Applicant states:

    PNG
    media_image1.png
    381
    886
    media_image1.png
    Greyscale

i-Bu3Al, BuMgOBT or n,sec-Bu2Mg in the system, the rate of generation of the active species LiH from the reaction between H2 and poly(styryllithium) is interfered and limited. Menoret concludes that “to be efficient, its concentration in the medium should be high in order to shift the equilibrium toward the formation of metal hydride” (p. 5993). Klusener offers a solution to the problem addressed by Menoret: highly reactive LiH can be generated by reacting H2 with n-BuLi in the presence of TMEDA in a nonpolar solvent. As this system is similar to that employed by Layman, and in view of the teachings by Menoret, there is a strong motivation for one of ordinary skill in the art to replace the toxic toluene with molecular hydrogen as an efficient CTA because the addition of molecular hydrogen to the Layman’s system would ensure a good rate of formation of the metal hydride LiH.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/VU A NGUYEN/Primary Examiner, Art Unit 1762